Citation Nr: 0919051	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-21 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension, as 
secondary to service-connected posttraumatic stress disorder 
(PTSD) and/or service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, as 
secondary to service-connected PTSD and/or service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & D.N.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from December 1964 to December 
1967.

The Veteran requested a hearing before the Board.  A hearing 
was conducted in March 2009 by the undersigned Veterans Law 
Judge. 

The Veteran's original claim was for entitlement to service 
connection for hypertension, as secondary to posttraumatic 
stress disorder (PTSD).  The Veteran then additionally 
claimed entitlement to service connection for hypertension, 
as secondary to diabetes mellitus.  After reviewing the 
contentions and evidence of record, the Board finds that the 
issue on appeal is more accurately stated as listed on the 
title page of this decision.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied the claim for service 
connection.

The issue of entitlement to service connection for 
hypertension, as secondary to service-connected PTSD and/or 
service-connected diabetes mellitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  A December 2002 rating decision denied the claim of 
entitlement to service connection for hypertension.

2.  Evidence pertaining to the Veteran's hypertension 
received since the December 2002 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West Supp. 2008); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the December 2002 rating decision 
is new and material, and the Veteran's claim for service 
connection for hypertension is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West Supp. 2008); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)(2008).  In this case, the 
Board is granting in the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/or development would be an unnecessary use of VA 
time and resources.


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for Hypertension, as 
Secondary to Service-Connected PTSD and/or Service-Connected 
Diabetes Mellitus

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the Veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that a claim 
for service connection for hypertension, as secondary to 
PTSD, was denied by a December 2002 rating decision, at which 
time the RO denied the claim on the basis that the Veteran 
was not service connected for PTSD.  The Veteran was notified 
of his right to appeal that decision in December 2002.  The 
Veteran did not file a timely notice of disagreement and 
subsequently, the December 2002 rating decision became final 
when the Veteran did not perfect his appeal within the 
statutory time limit.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  As such, the Veteran's claim for service connection 
for hypertension may only be opened if new and material 
evidence is submitted.  New and material evidence would 
consist of evidence that the Veteran is service connected for 
PTSD.

The Veteran was granted service connection for PTSD in a 
December 2003 rating decision.  As a result, it must be 
stated that this additional evidence is neither cumulative 
nor redundant, and it is material since the evidence raises 
the possibility of substantiating the claim of service 
connection for hypertension.  38 C.F.R. § 3.156(a).  The 
Board determines that the claim of service connection for 
hypertension is reopened.

The Board has reopened the claim of service connection for 
hypertension, and is remanding the claim, as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the Veteran that may exist in this case 
are not prejudicial to the Veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for hypertension; 
to this extent, the appeal is granted.


REMAND

The claim of service connection for hypertension has been 
reopened.  In light of the evidence presented, additional 
clinical information is necessary.  VA has a duty to assist a 
claimant in obtaining evidence; such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2008); 38 C.F.R. § 3.159 (2008).

VA has a duty to assist the Veteran in claim development.  
This includes assisting in the procurement of service 
treatment records and pertinent medical records, as well as 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2008).

The Board finds that the requirements for duty to assist have 
not been met.  The Veteran asserts his hypertension is a 
result of his service-connected PTSD and/or his service-
connected diabetes mellitus.  VA outpatient records show the 
Veteran is currently being treated for hypertension, and a VA 
outpatient note from June 2006 indicated that PTSD and stress 
were aggravating the Veteran's diabetes and hypertension 
control.  Although VA examinations and opinions were obtained 
in February 2002 and April 2008, neither opinion addresses 
the issue of aggravation.  A remand is required in order to 
afford the Veteran a VA examination and opinion.  


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Afford the Veteran a VA examination 
for hypertension.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent) that 
the Veteran's hypertension is proximately 
due to or aggravated by his service-
connected PTSD and/or service-connected 
diabetes mellitus.

Additionally, the examiner is asked to 
specifically give an opinion that 
addresses the June 2006 VA outpatient 
note that indicated the Veteran's PTSD 
was aggravating his hypertension 
control, as well as give 
comments/opinions on the research 
included in the claims folder 
pertaining to the relationship between 
PTSD and hypertension. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.   

2.  After all of the above actions have 
been completed, readjudicate his claim.  
If the claim remains denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


